—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered October 21, 1994, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By failing to move to withdraw his plea of guilty, the defendant has failed to preserve his present claim that his plea allocution was inadequate (see, People v Pellegrino, 60 NY2d 636). In addition, there is nothing in the record which would cast significant doubt on his guilt, or otherwise call into question the voluntariness of his plea requiring the court to conduct an inquiry to insure that his plea was knowingly, intelligently, and voluntarily entered (see, People v Lopez, 71 NY2d 662). The record clearly demonstrates that the defendant knowingly, intelligently, and voluntarily pleaded guilty (see, People v Harris, 61 NY2d 9).
Furthermore, contrary to his contention, the defendant received effective assistance of counsel (see, People v Baldi, 54 NY2d 137; People v Mobley, 221 AD2d 376). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.